             Case 1:20-cv-02006-LLS Document 6 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AKASHA TANIA BARKER,

                                  Plaintiff,
                                                                   20-CV-2006 (LLS)
                      -against-
                                                                 ORDER OF DISMISSAL
WOMEN IN NEED, INC., et al.,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

          By order dated April 20, 2020, the Court directed Plaintiff to file an amended complaint

within sixty days. That order specified that failure to comply would result in dismissal of the

complaint. Plaintiff has not filed an amended complaint. Accordingly, the complaint, filed in

forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), is dismissed under 28 U.S.C.

§ 1915(e)(2)(B)(ii). 1

SO ORDERED.

Dated:      July 8, 2020
            New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




1
    Plaintiff has consented to electronic service (ECF No. 3).
